
	
		II
		109th CONGRESS
		2d Session
		S. 3947
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Frist introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit the Secretary of Homeland Security to grant
		  citizenship to an alien who serves on active duty in the Armed Forces, to
		  assist such an alien in applying for citizenship, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Soldiers to Citizens
			 Act.
		2.Citizenship for
			 members of the Armed ForcesSection 329 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1440) is amended—
			(1)in subsection
			 (b), by striking subsection (a) and inserting subsection
			 (a) or (d); and
			(2)by adding at the
			 end the following:
				
					(d)Notwithstanding
				any other provision of law, except for provisions relating to revocation of
				citizenship under subsection (c), an individual who is not a citizen of the
				United States shall not be denied the opportunity to apply for membership in
				the United States Armed Forces. Such an individual who becomes an active duty
				member of the United States Armed Forces shall, consistent with this section
				and with the approval of the individual's chain of command, be granted United
				States citizenship after performing at least 2 years of honorable and
				satisfactory service on active duty. Not later than 90 days after such
				requirements are met with respect to an individual, such individual shall be
				granted United States citizenship.
					(e)An alien
				described in subsection (d) shall be naturalized without regard to the
				requirements of this title or any other requirements, processes, or procedures
				of the Secretary of Homeland Security, if the alien—
						(1)files an
				application for naturalization in accordance with such procedures to carry out
				this section as may be established by regulation by the Secretary of Homeland
				Security or the Secretary of Defense;
						(2)demonstrates to
				the alien's military chain of command proficiency in the English language, good
				moral character, and knowledge of the Federal Government and United States
				history, consistent with the requirements contained in this
				Act; and
						(3)takes the oath
				required under section 337 of this Act and participates in an oath
				administration ceremony in accordance with this
				Act.
						.
			3.Waiver of
			 requirement for fingerprints for members of the Armed ForcesNotwithstanding any other provision of law
			 or any regulation, the Secretary of Homeland Security shall use the
			 fingerprints provided by an individual at the time the individual enlists in
			 the Armed Forces to satisfy any requirement for fingerprints as part of an
			 application for naturalization if the individual—
			(1)may be
			 naturalized pursuant to section 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439
			 and 1440);
			(2)was fingerprinted
			 in accordance with the requirements of the Department of Defense at the time
			 the individual enlisted in the Armed Forces; and
			(3)submits an
			 application for naturalization not later than 12 months after the date the
			 individual enlisted in the Armed Forces.
			4.Provision of
			 information on naturalization to members of the Armed ForcesThe Secretary of Homeland Security
			 shall—
			(1)establish a
			 dedicated toll-free telephone service available only to members of the Armed
			 Forces and the families of such members to provide information related to
			 naturalization pursuant to section 328 or 329 of the
			 Immigration and Nationality Act (8
			 U.S.C. 1439 and 1440), including the status of an application for such
			 naturalization;
			(2)ensure that the
			 telephone service required by paragraph (1) is operated by employees of the
			 Department of Homeland Security who—
				(A)have received
			 specialized training on the naturalization process for members of the Armed
			 Forces and the families of such members; and
				(B)are physically
			 located in the same unit as the military processing unit that adjudicates
			 applications for naturalization pursuant to such section 328 or 329; and
				(3)implement a
			 quality control program to monitor, on a regular basis, the accuracy and
			 quality of information provided by the employees who operate the telephone
			 service required by paragraph (1), including the breadth of the knowledge
			 related to the naturalization process of such employees.
			
